Citation Nr: 0928379	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a stroke, for 
accrued benefits purposes.

3.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

4.  Entitlement to service connection for hearing loss, for 
accrued benefits purposes.

5.  Entitlement to service connection for tinnitus, for 
accrued benefits purposes.

6. Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD), for 
accrued benefits purposes.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to 
February 1946.  He died on September [redacted], 2004.  The appellant 
is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2004 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the Veteran's death, service connection for 
a stroke, hypertension, hearing loss, tinnitus, an increased 
initial disability rating for PTSD, and a TDIU rating, all 
for accrued benefits purposes.

The Board notes that the appellant filed an additional claim 
for service connection for heart disease for accrued benefits 
purposes; the RO issued a statement of the case in February 
2009 for this issue, but the appellant has not filed a 
substantive appeal, and as such this claim is not before the 
Board at this time. 

In May 2009, the appellant testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date if service connection for the 
cause of the Veteran's death is granted.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  On 
remand, the appellant should be provided with this notice.

The appellant has contended that the Veteran's service-
connected PTSD caused his coronary problems and contributed 
to his death.  She also contends that the Veteran warranted 
service connection for a stroke, hypertension, hearing loss, 
tinnitus and an increased rating for his service-connected 
PTSD.  She is making this claim for accrued benefits 
purposes. 

The record contains several letters from private physician's 
who had treated the Veteran.  A letter dated January 11, 
2005, from R.A.L., M.D., reflects that the Veteran had been 
seen at the Santo Nino Medical Clinic from 2001 up until his 
death in 2004.  The private physician also noted that the 
Veteran had been in and out of the Mission Community Hospital 
prior to his death.  The claims file does not contain any 
treatment from the Santo Nino Medical Center and contains 
treatment records from the Mission Community Hospital through 
June 2002 only.  The duty to assist includes obtaining 
additional medical records when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).   
As these are relevant to the appellant's claims for service 
connection for the cause of the Veteran's death and her 
claims for service connection and an increased rating for 
accrued benefits purposes, the AOJ should attempt to obtain 
any missing treatment records for the Veteran up until the 
time of his death.

With respect to the veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the appellant's 
claim for a TDIU rating, for accrued benefits purposes, must 
be deferred pending the outcome of the other claims seeking 
entitlement to service connection and the claim for an 
increased rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
and (2) informs the appellant of the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
outlined by the Court in Hupp, supra. 

2.  The AOJ should ask the appellant to 
identify all health care providers that 
treated the Veteran prior to his death 
for the disabilities at issue.  The AOJ 
should attempt to obtain records from 
each health care provider she identifies 
that might have available records.  In 
particular, the AOJ should attempt to 
obtain the Veteran's medical records from 
the Santo Nino Medical Center and the 
Mission Community Hospital showing 
treatment prior to his death.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to include the claim for a TDIU, 
for accrued benefits purposes.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case.  The appellent 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



